internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 2-plr-108764-02 date date legend taxpayer holding sub sub sub sub sub sub sub sub plr-108764-02 sub sub sub llc date date date date year dear this is in response to your letter dated date requesting a ruling on behalf of taxpayer that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code with respect to holding sub sub and the lower-tier subsidiaries additional information was received in letters dated date and date a conference of right was held on date the information submitted indicates that prior to date taxpayer was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on the basis of a fiscal_year ending on the last day of february immediately prior to date taxpayer owned of the stock of sub sub sub and sub sub owned of the stock of sub sub and sub sub owned of the stock of sub and sub sub owned of the stock of sub sub owned of the stock of sub in this letter sub sub sub sub sub sub and sub are sometimes referred to as the lower-tier subsidiaries on or about date taxpayer formed holding and contributed to holding of the stock of sub sub and sub in exchange for all of the stock of holding also on date sub was merged with and into llc a limited_liability_company wholly owned by holding and disregarded as an entity separate from holding for federal_income_tax purposes plr-108764-02 effective date taxpayer elected to be an s_corporation and elected to treat sub a first-tier subsidiary of taxpayer as a qualified_subchapter_s_subsidiary pursuant to sec_1361 of the code at that time taxpayer changed its taxable_year from a year ending on the last day of february to a calendar_year effective date a date before the 61st month beginning after the taxable_year that includes date certain shareholders of taxpayer transferred their stock in taxpayer to certain trusts that are not permissible s_corporation shareholders under sec_1361 and sec_1361 accordingly the taxpayer’s s election terminated on date and taxpayer and sub became c corporations holding sub sub sub and the lower-tier subsidiaries therefore became reaffiliated with taxpayer beginning on date effective date all of the shareholders of taxpayer sold of the outstanding_stock of taxpayer to an unrelated corporation taxpayer requested a waiver under revproc_91_71 1991_2_cb_900 for holding sub sub and the lower-tier subsidiaries to be included in a consolidated_return to be filed with taxpayer as the common parent for the period date through date revproc_2002_32 2002_20_irb_959 clarified and superseded revproc_91_71 section of revproc_2002_32 provides that section of revproc_2002_32 applies to all letter_ruling requests postmarked or if not mailed received after date section of revproc_2002_32 further provides that the service may ask the taxpayer to submit information specified in that revenue_procedure for any ruling requests postmarked or if not mailed received before that date in accordance with this provision taxpayer was asked to furnish additional information and representations as set out in revproc_2002_32 sec_1501 of the code confers on an affiliated_group_of_corporations the privilege of filing a consolidated_return in lieu of separate returns with respect to the income_tax imposed by chapter the condition for making a consolidated_return under sec_1501 is that all corporations that at any time during the taxable_year have been members of the affiliated_group consent to all the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return sec_1504 of the code provides in part that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group and such corporation ceases to be a member of such group such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent of a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group sec_1504 of the code provides that the secretary may waive the application of subparagraph a for any corporation for any period subject_to such conditions as the secretary may prescribe plr-108764-02 sec_3 of revproc_91_71 1991_2_cb_900 grants an automatic waiver of the general_rule of sec_1504 of the code for taxpayers requesting a waiver and meeting the requirements of revproc_91_71 sec_5 of revproc_91_71 specifies the information and representations to be included in a request for an automatic waiver section dollar_figure of revproc_91_71 provides that the request for an automatic waiver must include a representation that the disaffiliation and reconsolidation will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired section dollar_figure further provides that in determining whether the disaffiliation and reconsolidation will provide a benefit the net tax consequences to all parties are considered section of revproc_91_71 provides that if a deconsolidated corporation cannot qualify for an automatic waiver a waiver under sec_1504 may only be obtained through a letter_ruling request section of revproc_91_71 further provides that the ruling_request should include the information set forth in sec_5 of revproc_91_71 sec_5 of revproc_2002_32 specifies the information and representations to be included in a request for an automatic waiver section dollar_figure of this revenue_procedure provides in part that if the common parent of the current group is the common parent of the group from which the deconsolidated corporation s disaffiliated the request for the waiver must include a representation that such former common parent was not an s_corporation at any time during the period of its disaffiliation section dollar_figure of revproc_2002_32 provides in part that the request must include a representation that the disaffiliation and subsequent consolidation has not provided and will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance a federal tax savings that would not otherwise be secured or have been secured had the disaffiliation and subsequent consolidation not occurred including but not limited to the use of a net_operating_loss or credit that would otherwise have expired or the use of a loss recognized on a disposition of stock of the deconsolidated corporation or a predecessor of such corporation section dollar_figure of revproc_2002_32 further provides that in determining whether the disaffiliation and subsequent consolidation provided or will provide a federal tax savings the net tax consequences to all parties taking into account the time_value_of_money are considered section of revproc_2002_32 provides that if a deconsolidated corporation cannot qualify for an automatic waiver a waiver under sec_1504 may only be obtained through a letter_ruling request section of revproc_2002_32 further provides that the ruling_request should include the information set forth in sec_5 of revproc_2002_32 section of rev_proc further provides that to the extent that the representations set forth in section dollar_figure or dollar_figure of revproc_2002_32 cannot be made however the letter_ruling request must contain information establishing that federal tax savings was not a purpose of the disaffiliation and that the amount of plr-108764-02 any federal tax savings attributable to the disaffiliation or a subsequent consolidation is not significant and state whether the deconsolidated corporation or a predecessor of such corporation was at any time during the period of disaffiliation in the effective_control of any member or successor of any member of the current group or the former group in the instant case taxpayer’s date election to be an s_corporation was the event that caused the disaffiliation of holding sub sub and the lower-tier subsidiaries since taxpayer elected to be an s_corporation the representation required by section dollar_figure of revproc_2002_32 cannot be made as of date the date upon which taxpayer’s s_corporation_election terminated holding sub sub and the lower-tier subsidiaries became reaffiliated with taxpayer thus a plr waiver is necessary for holding sub sub and the lower-tier subsidiaries to be eligible to join in a consolidated_return filed by taxpayer for the period date through date the information submitted does not demonstrate that taxpayer’s date election to be an s_corporation and its election to treat sub as a qualified_subchapter_s_subsidiary pursuant to sec_1361 did not result in a federal tax savings as defined in section dollar_figure of revproc_2002_32 based on the information submitted and representations made it is therefore concluded that taxpayer’s request for a waiver of the general_rule of sec_1504 of the code with respect to holding sub sub and the lower-tier subsidiaries is denied holding sub sub and the lower-tier subsidiaries therefore may not be included in a consolidated_return with taxpayer as the common parent prior to the 61st month following the taxable_year that includes date and must file separate returns for the period date through date although no opinion was requested regarding termination of the group and appropriate returns to be filed the following is noted as a result of taxpayer’s s_corporation_election the taxpayer consolidated_group terminated and holding sub sub and the lower-tier subsidiaries qualified as a new affiliated_group of which holding was the common parent a short_period consolidated_return was due for taxpayer and its includible subsidiaries for the period from the beginning of the taxpayer group’s taxable_year until date the affiliated_group of which holding was the common parent was eligible to file a short_period consolidated_return for the remainder of year and consolidated_returns for subsequent years no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling plr-108764-02 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in dollar_figure of the rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours edward s cohen chief branch office of associate chief_counsel corporate
